Title: To Benjamin Franklin from John Adams, 13 April 1782
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam April 13. 1782
I have the Honour to inform you that I have this day drawn upon you, a sett of 2 Bills of Exchange, at one usance, in favour of Messrs Fizeaux Grand & Co, for Six hundred and twenty five Pounds sterling being my Salary for one Quarter, computed in the Bill at four Thousands seven hundred and thirty three Crowns, Ten Sols and nine Deniers, of Sixty Sous the Crown, which you will please to charge to the United States of America according to the Resolution of Congress.
I have the Honour &c
Mr Franklin
